Remark
	This Office action has been issued in response to amendments filed on 06/18/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeremy Spier on April 11, 2022 .
The application has been amended claims as follows:
1.	(Currently Amended) A computer-implemented method for communicating between a mobile device of a vulnerable road user (VRU) and an autonomous vehicle (AV), the method comprising:
determining, via a processor of [[a ]]the mobile device, that the AV is proximate the mobile device of the VRU
receiving, by the processor of the mobile device from the AV, navigational intent comprising a predicted path for the AV on a roadway;
generating, by the processor of the mobile device, an impact event prediction indicative of a future impact event between the AV and the mobile device of the VRU, wherein the impact event prediction is based on the predicted path for the AV; and
displaying, via a mobile device display, a camera image of the roadway and an augmented reality (AR) overlay, wherein the AR overlay depicts a representation of the future impact event.

2.	(Original) The method according to claim 1, wherein generating the impact event prediction comprises:
determining, using a threshold value for comparison, that the predicted path for the AV is likely to result in the future impact event between the AV and the VRU; and
determining a time to collision value using the predicted path for the AV and a location of the mobile device, responsive to determining that the predicted path for the AV is likely to result in the future impact event given the proximity of the VRU.

3.	(Original) The method according to claim 1, further comprising:
generating a value indicative of a severity of the future impact event; and 
displaying the AR overlay on the mobile device of the VRU through the AR overlay, wherein displaying comprises animating a graphic associated with the severity of the future impact event.
4.	(Original) The method according to claim 3, further comprising:
determining, via the processor of the mobile device, a recommendation; and
generating the recommendation via the AR overlay. 

5.	(Original) The method according to claim 4, further comprising: 
transmitting, to the AV, a second message comprising a path alteration instruction for altering the predicted path of the AV, wherein the instruction is configured to cause the AV to mitigate or avoid the future impact event.  

6.	(Original) The method according to claim 5, wherein the path alteration instruction comprises an instruction for altering at least one of a vehicle speed and a vehicle direction of the AV.

7.	(Original) The method according to claim 1, further comprising:
receiving map data from a map provider database at the mobile device; and
displaying the AR overlay on the mobile device through the AR overlay, wherein the AR overlay is based on the map provider data.

8.	(Original) The method according to claim 7, wherein the map provider database is associated with an AV fleet comprising a fleet of autonomous vehicles.

9.	(Original) The method according to claim 7, wherein the map provider database is associated with a municipal map provider.

10.	(Original) The method according to claim 7, further comprising:
augmenting, via the processor of the mobile device, the map data; and
displaying augmented map data on the mobile device of the VRU through the AR overlay.
11.	(Original) The method according to claim 10, wherein augmenting the map data comprises:
generating a graphic on the mobile device depicting the map, a representation of the predicted path for the AV, and the AR overlay depicting the future impact event.

12.	(Currently Amended) A system for communicating between a mobile device of a vulnerable road user (VRU) and an autonomous vehicle (AV), the system comprising:
a processor; and
a memory for storing computer-executable instructions, the processor programmed to execute the instructions to:
determine
determine a navigational intent of the AV comprising a predicted path for the AV;
generate an impact event prediction indicative of a potential future impact event between the AV and the mobile device, wherein the impact event prediction is based on the predicted path for the AV; and
display, via a 

13.	(Original) The system of claim 12, wherein the processor is programmed to generate the impact event prediction by executing an instruction to:
determine, using a threshold value for comparison, that the predicted path for the AV is likely to result in the future impact event; and
determine a time to collision value using the predicted path for the AV and a location of the mobile device, responsive to determining that the predicted path for the AV is likely to result in the future impact event.
14.	(Currently Amended) The system of claim 12, wherein the processor is programmed to generate the impact event prediction by executing an instruction to: 
generate a value indicative of a severity of the future impact event; and 
display 

15.	(Currently Amended) The system of claim 12, wherein the processor is programmed to execute an instruction to:
determine
generate the recommendation via the AR overlay.

16.	(Currently Amended) The system of claim 15, wherein the processor is programmed to execute an instruction to:
determine a path alteration instruction for altering the predicted path of the AV, wherein the instruction is programmed to cause the AV to mitigate or avoid the potential future impact event.

17.	(Original) The system of claim 16, wherein the path alteration instruction comprises an instruction for altering at least one of a vehicle speed and a vehicle direction of the AV.

18.	(Original) The system of claim 12, wherein the processor is programmed to execute an instruction to:
receive map data from a map provider database; and
display the map on the mobile device containing the AR overlay, wherein the map is based on the map provider data.
19.	(Original) The system of claim 18, wherein the processor is programmed to execute the instruction to:
augment, via the processor of the mobile device, the map data; and
display augmented map data on the mobile device through the AR overlay.
20. 	(Canceled) 

Allowable Subject Matter
	Claims 1-19 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as BEAUREPAIRE (US Pub No. 20210389152) directed to system for providing an AR overlay using pre-selected surfaces by determining an input specifying pre-selection of a surface on which to present an augmented reality overlay that includes navigation guidance information involves processing image data to identify one or more surface candidates. The one or more surface candidates are one or more instances of the surface depicted in the image data. further involves providing data for rendering the augmented reality overlay on at least one of the one or more surface candidates in a user interface displaying the image data, thereby presenting the navigation guidance information in accordance with the pre-selection of the surface. 
The prior art of record is different than the claimed invention because in the claimed invention generating, by the processor of the mobile device, an impact event prediction indicative of a future impact event between the AV and the mobile device of the VRU, wherein the impact event prediction is based on the predicted path for the AV; and displaying, via a mobile device display, a camera image of the roadway and an augmented reality (AR) overlay, wherein the AR overlay depicts a representation of the future impact event. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 12.  Accordingly claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687